     Case 2:20-cv-00751-WBS-DB Document 14 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT CHARLES JONES,                             No. 2:20-cv-0751 WBS DB P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          Plaintiff is a county jail inmate proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff alleges that officers used excessive force against him. By order dated

19   December 7, 2020, the court screened the amended complaint and determined it did not contain

20   any cognizable claims. (ECF No. 10.) Plaintiff was given thirty days leave to file an amended

21   complaint and warned that failure to file an amended complaint would result in a

22   recommendation that this action be dismissed. Those thirty days passed without plaintiff filing an

23   amended complaint, and the court recommended that this action be dismissed for failure to

24   prosecute and failure to comply with court orders. (ECF No. 11.)

25          Plaintiff filed objections requesting additional time to file an amended complaint. (ECF

26   No. 12.) The court vacated the findings and recommendations and granted plaintiff an additional

27   sixty days to file an amended complaint. (ECF No. 13.) Those sixty days have passed , and

28   plaintiff has not filed an amended complaint, sought additional time to file a complaint, or
                                                       1
     Case 2:20-cv-00751-WBS-DB Document 14 Filed 08/17/21 Page 2 of 2


 1   otherwise responded to the court’s order. Accordingly, the court will recommend that this action
 2   be dismissed for failure to prosecute and failure to comply with court orders.
 3             For the reasons set forth above, IT IS HEREBY RECOMMENDED that this action be
 4   dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
 5             These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 7   after being served with these findings and recommendations, plaintiff may file written objections
 8   with the court and serve a copy on all parties. Such a document should be captioned “Objections
 9   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
10   objections within the specified time may waive the right to appeal the District Court’s order.
11   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: August 16, 2021
13

14

15

16

17

18

19

20

21

22
     DB:12
23   DB//DB Prisoner Inbox/Civil.Rights/R/jone0751.f&r.dism

24

25

26

27

28
                                                              2
